Title: From James Madison to Thomas Jefferson, 23 October 1792
From: Madison, James
To: Jefferson, Thomas


My dear Sir
Fredg. Ocr. 23. 92.
I got here a few days ago, & shall set out in company with Col: Monroe tomorrow. Parker Giles & Venable are here also on their way to Philada. The information they give of the temper of the Assembly is in all respects favorable. The vacancy produced by R. H. Lee’s resignation is filled with Col: J. Taylor. He had 90 odd votes, A. Lee, 39. & Corbin 33. Great efforts were made for A. L. among others it is said by the Supervisor. My brother writes me that the vote for vice P. is most likely to be unanimous in favor of the republican Candidate, that the excise is generally reprobated; but the public temper as to direct taxes not yet ascertained. I have discovered that my inference from the expression in your letter at Bladensbg. was erroneous; which has relieved me from some inquietude. Adieu Yrs. Affy.
Js. Madison Jr.
